Judgment of circuit court modified and that of the common pleas affirmed as shown by journal entry.
This cause came on to be heard upon the transcript of the record of the circuit court of Lucas county, and was argued by counsel. On consideration whereof, the court find that there is no error intervening in said record to the prejudice of plaintiff in error, and, that therefore, the judgment of the circuit court, in so far as it affirms the judgment of the court of common pleas of Lucas *454county vacating the judgment entered by said court upon the award of the arbitrators, is affirmed, and said cause coming on further to be heard on the cross-petition of the defendant in error, the transcript of the record of the circuit court of Lucas county and briefs and argument of counsel. On consideration whereof the court find there is error prejudicial to the rights of the defendant in error in this, to-wit: that said circuit court erred in reversing that portion of the judgment of the court of common pleas vacating and setting aside the award of T. B. Fogg and W. L. Kelly as arbitrators rendered February 24, 1908, and said part of said judgment of the circuit court, in so far as it reverses the judgment of the common pleas court, is reversed, set aside and held for naught, and the judgment of the common pleas court is affirmed as to each and all of the several matters and things therein adjudged.
Davis, Shauck, Price, Johnson and Donahue, JJ., concur.